{¶ 92} I concur in the majority's analysis and disposition of appellant's second and third assignments of error.
 {¶ 93} As to appellant's first assignment of error, I would not universally extend the Ohio Supreme Court's rationale in Bauer to cases involving a defendant's failure to appear at a pretrial. Failing to appear at a pretrial status conference is significantly different than failing to appear at a scheduled trial. In the case sub judice, appellant's failure to appear at the pretrial did not necessitate rescheduling a trial date. Unlike the situation inBauer, no trial date had been set as of the date appellant failed to appear at pretrial.
 {¶ 94} Nevertheless, I concur in overruling this assignment of error based on the invited-error doctrine. As noted by the majority, at the hearing on appellant's motion to dismiss, appellant's attorney conceded that the speedy-trial time clock started anew upon appellant's rearrest on August 28, 2005. Accordingly, appellant cannot now assert error in failing to count earlier than August 28, 2005.1
1 Appellant does not separately assign an ineffective-assistance-of-counsel claim. My opinion should not be read to imply that I would find such a claim meritorious had it been raised under the facts of this case, because I find thePearl case relied upon by appellant to be factually distinguishable.